DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/21 has been entered.
 
The amendment filed 1/25/21 has been considered and entered.  Claims 22-24 has been added.  Claims 1-24 remain in the application.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claims 1-9,14-16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/189373 in combination with Wilkins et al. (2017/0179705) and Drochon (2008/0000391).
WO 2016/189373 teaches a cement composition including water, sand aggregate and portand cement.  WO 2016/189373 also teaches an additive including minerals such as silicates (abstract and pg. 1, lines 22-33)
WO 2016/189373 fails to teach using this cement composition to encase underground cables.
Wilkins et al. (2017/0179705) teaches a cement composition whereby the composition is used to surround underground cables (abstract and [0002]-[0010]).
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified WO 2016/189373 by using it as an encasement for underground cables as evidenced by Wilkins et al. (2017/0179705) with the expectation of achieving similar success. 
WO 2016/189373 in combination with Wilkins et al. (2017/0179705) fail to teach a solids volume fraction of greater than 50%.
Drochon (2008/0000391) teaches a cement slurry with low water to cement ratio having a solids volume fraction of at least 70% (abstract).

Regarding claim 1, Drochon (2008/0000391) teaches solids volume fraction greater than 50% with at least 70% (abstract).
Regarding claims 2-5, the claimed volume of 300 L/m3 and volume percent solids of 45% or greater is met by the references or would have been within the skill of one practicing in the art absent a showing of criticality thereof.
Regarding claims 6 and 15, WO 2016/189373 teaches using a plasticizer (inclusive of superplasticisers) or water reducing agent of from 0.4-1.5 percent of composition (abstract and col. 7, lines 20-26).
Regarding claim 7, WO 2016/189373 teaches Portland cement (abstract).  
Regarding claims 8 and 9, WO 2016/189373 teaches Portland cement of 310-340 kg/m3 (col. 7, lines 1-2).  The Examiner takes the position that amounts less than this would be a matter of design choice by one practicing the invention with expectation of achieving similar success absent a showing to the contrary.
Regarding claim 14, the claimed packing density would be a matter of design choice depending upon the components utilized and hence would be an obvious modification thereof absent a showing of criticality thereof.

Regarding claim 18, WO 2016/189373teaches a 28d of 52.5 MPa or more (col. 5, lines 9-21).
Regarding claims 19-20, WO 2016/189373 fails to teach any component having a conductivity of greater than 10 W/m.K in the composition.
Regarding claim 22, no metals are taught to be included in the cement composition.  It is noted that carbon is added but carbon is non-metallic.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/189373 in combination with Wilkins et al. (2017/0179705) further in combination with Borgholm et al. (5,584,926).
Features detailed above concerning the teachings of WO 2016/189373 in combination with Wilkins et al. (2017/0179705) are incorporated here.
WO 2016/189373 in combination with Wilkins et al. (2017/0179705) fails to teach adding limestone as the mineral addition.
Borgholm et al. (5,584,926) teaches a cement composition whereby additives such as limestone are added thereto with D50 sizes of below 3 microns (abstract and col. 4, line 22 – col. 5, line 5).
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified WO 2016/189373 in combination with Wilkins et al. (2017/0179705) cement composition to include additives such as . 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/189373 in combination with Wilkins et al. (2017/0179705) further in combination with Valore (4,188,231).
Features detailed above concerning the teachings of WO 2016/189373 in combination with Wilkins et al. (2017/0179705) are incorporated here.
WO 2016/189373 in combination with Wilkins et al. (2017/0179705) fails to teach adding hematite or magnetite in the cement composition. 
Valore (4,188,231) teaches mineral additions of hematite and magnetite in a cement composition (abstract and col. 2, lines 54-55).	
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified WO 2016/189373 in combination with Wilkins et al. (2017/0179705) cement composition to include additives such as hematite and magnetite as evidenced by Valore (4,188,231) with the expectation of achieving similar success. 

Claims 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/189373 in combination with Wilkins et al. (2017/0179705) further in combination with Li et al. (2017/0267593).

WO 2016/189373) in combination with Wilkins et al. (2017/0179705) fails to teach the claimed 28d compressive strength to be between 1-5 MPa.
Li et al. (2017/0267593) teaches a similar portland cement composition whereby the 28d compressive strength is 7.8 Mpa (abstract and [0016]).
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified WO 2016/189373) in combination with Wilkins et al. (2017/0179705) portland cement composition whereby the 28d compressive strength is 7.8 Mpa as evidenced by Li et al. (2017/0267593) with the expectation of achieving similar success eventhough the range is close one would expect to produce similar success. 

Allowable Subject Matter
Claim 23 is allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or fairly suggest a cement composition that has the claimed volume composition, thermal resistivity and free form a material having a conductivity claimed.  Eventhough the prior art teaches each of these metrics, the prior art fails to teach them it their totality in a single composition.


Response to Amendment
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are not found persuasive.

Applicant argued the references come from different backgrounds and hence would not be combinable absent a “roadmap” by applicant.
The Examiner disagrees as detailed above.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  This is the case here as the combination of references are taught to be combinable to improve the cement composition which is taught to be utilized for cable insulation and hence properly combinable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN K TALBOT/Primary Examiner, Art Unit 1715